DAVID R. THOMPSON, Circuit Judge,
dissenting.
I respectfully dissent because I disagree with the majority’s conclusion that using dual juries was a structural error which is reversible per se. I would apply a harmless error analysis. Applying such an analysis, I would conclude that the use of dual juries did not result in actual prejudice to either Lambright or Smith, nor did it have a substantial and injurious effect or influence of the juries’ verdicts. See Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993). Accordingly, any error in the use of dual juries in the joint trial of Lambright and Smith was harmless.
I
As the majority notes, the Constitution guarantees due process “regardless of the heinousness of the crime.” Nonetheless, the majority’s omission of the facts of these cases strips the majority opinion not only of its humanity but also of the necessary context in which to decide the dual jury issue.
The facts are as follows: In February 1980, Lambright, Smith and Kathy Foreman began a cross-country driving trip from Texas to California. They stopped in Arizona, where the crimes at issue occurred. Foreman was Lambright’s girlfriend. During the trip, she and Lambright often engaged in sexual intercourse in Smith’s presence. Smith complained that while Lambright had all the sex he wanted, it was not that easy for Smith.
The trio arrived in Tucson, Arizona on March 10, 1980, and set up a campsite in the mountains. The next day, they went to a coffee shop in Tucson. Smith again spoke about wanting a woman; Lambright said “he would like to kill somebody just to see if he could do it.” Lambright then informed Kathy Foreman that they were going to go out and find someone for Smith. After driving around Tucson for some time, the trio spotted a twenty-nine-year-old woman, Sandy Owen, who was hitchhiking. They picked her up. She got in the back seat of the car and told them she needed a ride to the food stamp office. When they arrived at the food stamp office, Lambright got into the back seat with Owen and told her to “shut up and be quiet and she wouldn’t get hurt.” Smith moved to the driver seat and drove toward California.
*490At some point along the way, Lambright and Smith switched places and Smith raped Owen in the back seat of the car. After that, Lambright drove off the freeway onto a dirt road to an isolated mountain area. All four left the car at the end of the dirt road and traveled on foot to a level area on the mountain. Lambright and Foreman had sex there, and Smith again raped Owen.
Smith then began choking Owen. Lam-bright said that she had to be killed so that she could not report their crimes. He took Foreman’s knife and began stabbing Owen in the chest and abdomen, twisting the knife inside of her. Smith and Foreman each held one of Owen’s arms, as she tried to resist. Smith attempted to break Owen’s neck by twisting her head, but was unsuccessful. Lambright, and possibly Foreman, then began cutting into Owen’s neck. Owen remained alive despite the stabbings, trying to raise herself up on one elbow. At that point, Lambright threw a large rock at Owen’s head and yelled, “die, bitch!”
The three then took some jewelry from Owen, covered her body with rocks, and headed toward San Diego. On the way they played a tape of the song “We Are the Champions” to celebrate the murder.
A year later, the three were apprehended. Foreman was granted immunity in exchange for her testimony against Lambright and Smith. She testified at their joint trials. They were convicted and sentenced to death.
II
As the majority recognizes, the distinction between trial and structural errors is not entirely clear. It has been described as a “spectrum of constitutional errors,” Brecht, 507 U.S. at 629, 113 S.Ct. 1710, rather than a “rigid dichotomy.” United States v. Annigoni, 96 F.3d 1132, 1143 (9th Cir.1996). Structural errors are “defects in the constitution of the trial mechanism, which defy analysis by ‘harmless-error’ standards.” Arizona v. Fulminante, 499 U.S. 279, 309, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). Trial errors, on the other hand, are subject to harmless-error analysis. Brecht, 507 U.S. at 647-48, 113 S.Ct. 1710.
There is a “strong presumption” that any error in a defendant’s criminal trial will be subject to harmless-error analysis: structural errors are the exception, not the rule. Rose v. Clark, 478 U.S. 570, 578, 579, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986). Indeed, the Court has found structural errors in only a limited number of cases: the unlawful exclusion of members of the defendant’s race from a grand jury, Vasquez v. Hillery, 474 U.S. 254, 106 S.Ct. 617, 88 L.Ed.2d 598 (1986); denial of the right to self-representation at trial, McKaskle v. Wiggins, 465 U.S. 168, 177-78, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984); denial of the right to a public trial, Waller v. Georgia, 467 U.S. 39, 49 n. 9, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984); denial of the right to counsel, Gideon v. Wainwright, 372 U.S. 335, 342, 345, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); and denial of the right to an impartial judge, Tumey v. Ohio, 273 U.S. 510, 511, 47 S.Ct. 437, 71 L.Ed. 749 (1927). “Without these basic protections, a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence, and no criminal punishment may be regarded as fundamentally fair.” Rose, 478 U.S. at 577-78, 106 S.Ct. 3101.
The use of dual juries does not rise to the level of structural error. See, e.g., Beam v. Paskett, 3 F.3d 1301, 1304 (9th Cir.1993) (holding that the use of dual juries in a non-capital case does not constitute a per se violation of the defendant’s rights under the Fifth, Sixth and Fourteenth Amendments); United States v. Sidman, 470 F.2d 1158 (9th Cir.1972) (upholding the use of dual juries, but cautioning that careful guidelines should be established for the procedure); Mack v. Peters, 80 F.3d 230, 235 (7th Cir.1996) (holding that the dual jury procedure is constitutional unless the defendant can show specific, undue prejudice); United States v. Hayes, 676 F.2d 1359, 1367 (11th Cir.1982) (holding the use of a dual jury constitutional where a defendant could not demonstrate prejudice); United States v. Rimar, 558 F.2d 1271, 1272 (6th Cir.1977) (holding that the dual jury procedure did not render the trial unfair).
Erring by using dual juries lacks the characteristics typical of errors deemed to be structural. Chief Justice Rehnquist has suggested that structural errors restrict a defendant’s opportunity to put on evidence and *491make argument to support claims of innocence, affect the composition of the record, remove an element of the offense from the jury’s consideration, and prevent the jury from considering certain evidence. See Sullivan v. Louisiana, 508 U.S. 275, 283-84, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993) (Rehnquist, J., concurring). Unlike recognized structural errors, the use of dual juries does not cause any of these effects. Moreover, a number of cases demonstrate that structural error does not occur even when the error restricts a defendant’s opportunity to put on evidence and make argument,1 affects the composition of the record,2 removes an element of the offense from the jury’s consideration,3 or prevents the jury from considering certain evidence.4 These errors are all trial errors subject to harmless-error analysis.
The majority, however, classifies the use of dual juries as a structural error because they *492reason that it “quite obviously amounts to an error in the ‘constitution of the trial mechanism,’ that affects ‘the framework within which the trial proceeds.’ ” Maj. Op. at 485-486 quoting Fulminante, 499 U.S. at 309, 111 S.Ct. 1246. This classification is not supported by the majority’s premise.
Although the use of dual juries necessarily affects the mechanism of a trial, this circumstance standing alone does not equate to structural error. The majority concludes otherwise, but does not describe how its conclusion comes into being. The majority simply assumes what it is required to demonstrate, namely, that employing dual juries in a joint-defendant trial constitutes a defect in the constitution of the trial mechanism.
Procedurally, a trial employing dual juries affords the same rights as a traditional jury trial. A defendant facing either trial mechanism is able to put on evidence and call and cross-examine witnesses. Juries only hear evidence deemed properly admissible, listen to opening and closing arguments specific to the defendant whose case they are trying, and receive particularized jury instructions. Although the use of dual juries changes the design of the traditional jury mechanism, the Supreme Court has held that other more substantial ehanges-such as permitting less than twelve jurors to serve on a criminal case and less than a unanimous verdict to convict-do not constitute structural error.5
We have not classified the use of dual juries in non-capital eases as structural error. See Beam v. Paskett, 3 F.3d 1301, 1303-04 (9th Cir.1993). To the contrary, when presented with the issue, we held that in a non-capital case we would affirm a dual jury verdict “unless the defendant can demonstrate that he was prejudiced by the use of the procedure.” Id. at 1304.
Distinguishing between the use of dual juries in a non-capital case and a capital case creates a distinction without a difference. As we stated in Beam:
The degree of unreliability [of a dual jury verdict] is not dependent, however, upon whether the trial is a capital one or not- Whatever additional constitutional constraints exist on the uses of dual juries in capital trials would be a consequence of the greater reliability demanded of verdicts upon which a sentence of death is based, and not upon any additional uncertainty created by the fact that the trial is capital in nature.

Id.

The reliability of a jury verdict in a capital case, just as in a non-capital case, may be determined by a harmless-error analysis. See, e.g., Clemons v. Mississippi, 494 U.S. 738, 752-54, 110 S.Ct. 1441, 108 L.Ed.2d 725 (1990) (applying harmless-error analysis to overbroad jury instructions at the sentencing stage of a capital case); Satterwhite, 486 U.S. 249, 108 S.Ct. 1792 (applying harmless-error analysis to the admission of evidence at the sentencing stage of a capital case).
The reliability of the verdicts in a dual jury trial may also be measured by the mechanism itself. In a properly constituted dual jury trial, each jury decides the guilt or innocence of a single defendant; jurors are instructed not to speak to members on the other jury; each jury hears only evidence properly admissible against the defendant whose case it is deciding; separate opening statements and closing arguments are made, each in front of only one jury; the juries are given separate instructions, and then sent to deliberate separately; and when the first jury reaches a verdict, it is not made public until the other jury’s deliberations have concluded. There is nothing inherently unreliable by such a procedure. Hence, constitutional error cannot be predicated solely upon the use of the dual jury procedure.
*493However, even if an error of constitutional dimension occurs as a result of the use of dual juries, as we said in Beam, a conviction will not be disturbed unless there is a showing that a defendant “was prejudiced by the use of dual juries.” Beam, 3 F.3d at 1304. This is consistent with the decisions of other circuit courts of appeals. All such courts reviewing the use of dual juries require a showing of actual prejudice for a defendant to prevail on a claim of constitutional error. See, e.g., United States v. Lebron-Gonzalez, 816 F.2d 823, 830-31 (1st Cir.1987) (finding no abuse of discretion in having two juries in the absence of a strong showing of prejudice); Hayes, 676 F.2d at 1367 (concurring with Sidman and affirming convictions due to lack of prejudice flowing from the use of multiple juries); Rimar, 558 F.2d at 1272 (finding confusion resulting from the use of dual juries not so pervasive as to render the trial unfair); United States v. Rowan, 518 F.2d 685, 690 (6th Cir.1975) (requiring a showing of substantial prejudice to overrule trial court’s discretion); United States v. Crane, 499 F,2d 1385 (6th Cir.1974) (upholding the multiple jury procedure as constitutional in the absence of specific prejudice); Sidman, 470 F.2d at 1158 (upholding the multiple jury procedure where the trial judge carefully instructed the panels); Byrne v. Matczak, 254 F.2d 525, 529 (3d Cir.1958) (ruling novel the use of multiple juries is not unconstitutional without particularized harm).
In Beam, we required a showing of prejudice to set aside a dual jury verdict. We would not have required that showing if the error had been structural. This supports the conclusion that, contrary to the view of the majority, the use of dual juries is not structural error and does not defy a harmless-error analysis.
Ill
Applying a harmless-error analysis, Lam-bright and Smith must point to particularized harm demonstrating that the use of dual juries “resulted in ‘actual prejudice.’ ” Brecht, 507 U.S. at 637, 113 S.Ct. 1710. Actual prejudice requires a showing that the use of dual juries had a “substantial and injurious effect or influence in determining the jury’s verdict.” Id. at 623, 113 S.Ct. 1710 (iquoting Kotteakos v. United States, 328 U.S. 750, 776, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)).
Lambright argues that Smith’s defense strategy was to blame Lambright, and because Smith’s cross-examination of witnesses always preceded Lambright’s, Smith had a consistent opportunity to blame Lambright first. Lambright also argues that errors made during Smith’s cross examinations “rubbed off’ onto Lambright. Further, Lambright contends that the trial judge’s statement to the jury that some evidence was admissible only against Smith introduced jury speculation each time the jury was removed from the courtroom.
Smith argues that the facts demonstrate he was less blameworthy than Lambright and, because of the dual jury format, his jury may have convicted him based on the more grievous conduct of Lambright.
Neither Lambright nor Smith demonstrates that his verdict is unreliable. Lam-bright’s and Smith’s generalized allegations are insufficient to establish a substantial and injurious effect or influence in determining each jury’s verdict. As both the Arizona Supreme Court and the district court recognized, the trial judge was meticulous in explaining the dual jury format and in instructing the juries as to their roles. The trial judge also properly admonished the jurors, kept the juries separated, and prevented the juries from being exposed to inadmissible matters. Each jury received separate jury instructions and deliberated independently. Although Lambright fears his jurors imper-missibly speculated about evidence they did not hear, he offers nothing to support this fear. See State v. Corsi, 86 N.J. 172, 430 A.2d 210, 213 (N.J.1981) (rejecting the assertion that the use of dual juries caused speculation in the minds of the jurors as grounds for reversal).
The juries’ verdicts are reliable. Substantial evidence corroborated Smith’s admission that he raped and murdered Sandy Owen. As to Lambright, the district court noted:
[TJhere was overwhelming evidence of Mr. Lambright’s guilt and of the cruel and *494heinous nature of Ms crimes. The detailed testimony of-his conspiring lover and his own incriminating statements' belie any suggestion of innocence. The verdict was supported by the evidence and can be relied upon to know that Lambright murdered Sandra Owen.
Lambright v. Lewis, 932 F.Supp. 1547, 1571 (D.Ariz.1996).
Because neither Lambright nor Smith suffered actual prejudice from the use of dual juries, I would affirm the district court on the dual jury issue. '

. Errors that restrict a defendant's opportunity to put on evidence and make argument to support a claim of innocence yet do not rise to the level of structural errors include wrongly excluding the defendant’s testimony regarding the circumstances of his confession, Crane v. Kentucky, 476 U.S. 683, 691, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986); restricting a defendant's right to cross-examine a witness for bias in violation of the Sixth Amendment Confrontation Clause, Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986); denying a defendant’s right to be present at trial, Rushen v. Spain, 464 U.S. 114, 117-18, and n. 2, 104 S.Ct. 453, 78 L.Ed.2d 267 (1983); and denying counsel at a preliminary hearing in violation of the Sixth Amendment Confrontation Clause, Coleman v. Alabama, 399 U.S. 1, 10-11, 90 S.Ct. 1999, 26 L.Ed.2d 387 (1970).


. Errors that affect the composition of the record yet do not rise to the level of structural errors include violating the right to remain silent before and during trial, Brecht, 507 U.S. at 628-30, 113 S.Ct. 1710; violating the due process right to have the prosecution prove every element of the crime, Yates v. Evatt, 500 U.S. 391, 402, 111 S.Ct. 1884, 114 L.Ed.2d 432 (1991); admitting a coerced confession which implicates the defendant in the charged crime, Fulminante, 499 U.S. at 310, 111 S.Ct. 1246; admitting evidence at the sentencing stage of a capital case in violation of the Sixth Amendment Counsel Clause, Satterwhite v. Texas, 486 U.S. 249, 108 S.Ct. 1792, 100 L.Ed.2d 284 (1988); restricting a defendant’s right to cross-examine a witness for bias in violation of the Sixth Amendment Confrontation Clause, Van Arsdall, 475 U.S. at 673, 106 S.Ct. 1431; denying a defendant's right to be present at trial, Rushen, 464 U.S. at 117-18, and n. 2, 104 S.Ct. 453; commenting improperly on a defendant's silence at trial in violation of the Fifth Amendment Self-Incrimination Clause, United States v. Hasting, 461 U.S. 499, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983); admitting the out-of-court statement of a nontestifying codefendant in violation of the Sixth Amendment Counsel Clause, Brown v. United States, 411 U.S. 223, 231-232, 93 S.Ct. 1565, 36 L.Ed.2d 208 (1973); obtaining a confession in violation of Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246(1964), Milton v. Wainwright, 407 U.S. 371, 92 S.Ct. 2174, 33 L.Ed.2d 1 (1972); admitting evidence obtained in violation of the Fourth Amendment, Chambers v. Maroney, 399 U.S. 42, 52-53, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970); and denying counsel at a preliminary hearing in violation of the Sixth Amendment Confrontation Clause, Coleman, 399 U.S. at 10-11, 90 S.Ct. 1999.


. Errors that remove an element of the offense from the jury’s consideration yet do not rise to the level of structural errors include violating the due process right to have the prosecution prove every element of the crime, Yates, 500 U.S. at 402, 111 S.Ct. 1884; giving a jury instruction containing an erroneous conclusive presumption, Carella v. California, 491 U.S. 263, 266, 109 S.Ct. 2419, 105 L.Ed.2d 218 (1989); giving a jury instruction misstating an element of the offense, Pope v. Illinois, 481 U.S. 497, 501-04, 107 S.Ct. 1918, 95 L.Ed.2d 439 (1987); giving a jury instruction containing an erroneous rebuttable presumption, Rose, 478 U.S. at 570, 106 S.Ct. 3101; adhering to a statute improperly forbidding the trial court from giving a jury instruction on a lesser-included offense in a capital case in violation of the Due Process Clause, Hopper v. Evans, 456 U.S. 605, 102 S.Ct. 2049, 72 L.Ed.2d 367 (1982); and failing to instruct the jury on the presumption of innocence, Kentucky v. Whorton, 441 U.S. 786, 99 S.Ct. 2088, 60 L.Ed.2d 640 (1979).


. Errors that prevent the jury from considering certain evidence yet do not rise to the level of structural error include giving a jury instruction containing an erroneous conclusive presumption, Carella, 491 U.S. at 266, 109 S.Ct. 2419; giving a jury instruction misstating an element of the offense, Pope, 481 U.S. at 501-04, 107 S.Ct. 1918; giving a jury instruction containing an erroneous rebuttable presumption, Rose, 478 U.S. at 570, 106 S.Ct. 3101; excluding erroneously the defendant's testimony regarding the circumstances of his confession, Crane, 476 U.S. at 691, 106 S.Ct. 2142; restricting a defendant’s right to cross-examine a witness for bias in violation of the Sixth Amendment Confrontation Clause, Van Arsdall, 475 U.S. at 673, 106 S.Ct. 1431; denying a defendant’s right to be present at trial, Rushen, 464 U.S. at 117-18, and n. 2, 104 S.Ct. 453; adhering to a statute improperly forbidding the trial court from giving a jury instruction on a lesser-included offense in a capital case in viola*492tion of the Due Process Clause, Hopper, 456 U.S. at 605, 102 S.Ct. 2049; and failing to instruct the jury on the presumption of innocence, Whorton, 441 U.S. at 786, 99 S.Ct. 2088.


. Juries historically were composed of twelve individuals, but the Supreme Court has held that juries of six or more satisfy the Sixth Amendment. See, e.g., Williams v. Florida, 399 U.S. 78, 102-03, 90 S.Ct. 1893, 26 L.Ed.2d 446 (1970). In addition, although historically juries were required to render a unanimous verdict, the Supreme Court has recognized that unanimity is not required in state jury trials. See, e.g., Apodaca v. Oregon, 406 U.S. 404, 411-12, 92 S.Ct. 1628, 32 L.Ed.2d 184 (1972) (plurality opinion).